The opinion of the court was delivered by
Brewer, J.:
This was an action on an official bond of Andrew Neal, a justice of the peace, to recover moneys received by him by virtue of his office and not paid over on demand to the party entitled to the same. One matter compels a reversal of the judgment so far as the sureties are concerned, and obviates the necessity of inquiry into other alleged errors. The bond given in April 1871, as well as the oath of office of the justice, recites that he has been elected justice of the peace of Franklin township; and for that office the oath is taken, and the bond given. The proceedings had before the justice in which he received the moneys sued for were commenced 29th April 1872, and were had before him as justice of the peace of Netawaka township. No explanation is given of this discrepancy. The name of the township ■ is repeated so often, and in so many different papers, as to exclude the idea of a mere clerical error. Upon the record the fact is patent, that sureties on an official bond given by a justice of the peace of a certain township, in one year, are *113sought to be held liable for his official acts in a succeeding year as justice of a different township. Of course this cannot be sustained. An official bond only covers the acts of the officer in the office for which it is given; and the office of justice of the peace in one township, is not the same as the office of justice of the peace of another township. It is possible that in fact there was nothing but a change in the name of the township, or a mere change of boundaries of townships, so that the justice at the time of the proceedings was holding the same office as that for which the bond was given. But it is equally possible that he during the year had removed from Franklin to Netawaka township, and vacating the office of justice in the former had been elected- or appointed justice in the latter. But whatever may be the real facts in the case, we cannot go outside the record to indulge in any mere conjectures. Upon the record, as it comes before us, no judgment should have been rendered against the sureties, for they never became bounden for the acts of any justice of the peace of Netawaka township.
The same considerations do not apply to the justice, Andrew Neal, for whether he ever gave a bond or not, he acted • as justice of the peace of Netawaka township, and cannot now avoid responsibility for his acts as such justice. As to him, it seems to us that there are really but two questions, and they arise on the admission of two instruments in writing. The first was an official receipt for money given by the justice, Neal, to a constable, and signed “A. Neal, J. P.” The admission of this was objected to as not properly authenticated, and not the best evidence. The objection was not well taken. The signature of the justice with his official title constituted sufficient authentication, and his receipt to the constable was as good evidence of the fact as a minute on his docket that he had received the money.
The other document was an assignment of the claim against the justice by the party who originally held it to the plaintiff. This also was objected to as not properly authenticated. There was no proof of its execution. Now the de*114fendant in error insists that the objection did not raise the question of the execution of the assignment, as it was not an instrument that required any acknowledgment or attestation. Waiving any determination of this question, we think the error, if error there was, not sufficient to compel a reversal. Outside of this assignment there was sufficient evidence of Keller’s ownership of the claim, and not a particle of conflicting testimony. If this assignment had not been admitted, the finding of the court on this question could scarcely have been other than it was.
We think therefore that the judgment must be affirmed as to Andrew Neal, and reversed as to the other plaintiffs in error, and remanded with instructions to grant a new trial as to them. The costs of this court will be divided between Andrew Neal and the defendant in error.
All the Justices concurring.